Mr. Justice Williams
delivered the opinion of the Court.
The sole point to be herein considered is one of equity pleading.
On January 15, 1909, a written contract was entered into for the operation of a flouring mill between “R. J. Riddle, owner of the mill, party of the first part, and D. S. Riddle, C. H. Corn, W. F. Eakin, and W. A. Crouch, party of the second part, and known in this agreement as second party.”
On November 1, 1909, the firm so composed was dissolved by mutual consent, and a settlement not being agreed upon, two of the four persons composing the party of the second part (Eakin and Corn) filed a bill in equity for a settlement of the partnership, to which bill the owner, party of the first part, R. J. Riddle, as principal defendant to be subjected to liability, and also the other individuals of the second party (D. S. Riddle and Crouch), for conformity, were made defendants.
Defendant Crouch filed an answer, admitting all the allegations of the bill, and praying that the court render judgment in his favor against R. J. Riddle.
The chancellor granted this answering defendant relief similar to that granted complainants; but, on appeal to the court of civil appeals, on error assigned to that action, the latter court reversed the chancellor’s ruling, saying: “We are unable to understand upon what principle of pleading a judgment could be rendered ’"n favor of Crouch against R. J. Riddle, when he was made a defendant along with Riddle, and in no sense under *428the pleadings seeks a recovery against Riddle.” Doubtless that court was of opinion that a cross bill was requisite to an award of the relief to Crouch. This was error.
The present chief justice, while sitting in the court of chancery appeals, said in McKee v. Dail, 1 Tenn. Ch. App., 696: “It is true that Mrs. Payne did not join in the bill, but was made defendant; and an account having been ordered, all became actors therein, and a decree would have to go in whatever direction a balance should be shown-to exist, whether in favor, of a defendant or a complainant. • Such cases are an exception to the rule that, in order to have affirmative relief, a party must appear by bill or cross bill. Moreover, the rights of defendant Caroline Payne against her codefendant Dail are the same as those of complainant against him, and can be fully adjudged in the present suit. In such case the court has not only the right to, but should as a matter of duty, make a decree between codefendants.” See, also, Ingram v. Smith, 1 Head, 411, 428; Davis v. Reaves, 7 Lea, 585; Gibson, Suit in Eq. (2d Ed.), sec. 560.
The reasoning in support of this rule is patently applicable in this case, involving a copartnership settlement.
Decree of court of civil appeals is accordingly modified, and decree entered here in favor of defendant Crouch. In all other respects, affirmed.